STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               June 27, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
TIMOTHY RICE,                                                                 OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0314	 (BOR Appeal No. 2047772)
                   (Claim No. 2010138637)

GREIF, INC.,

Employer Below, Respondent



                             MEMORANDUM DECISION
        Petitioner Timothy Rice, by John Blair, his attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Greif, Inc., by Lisa W. Hunter and Jonathan
Jacks, its attorneys, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated March 4, 2013, in
which the Board affirmed an October 2, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s June 16, 2011,
decision denying Mr. Rice’s request for authorization of a repeat lumbar spine MRI. The Court
has carefully reviewed the records, written arguments, and appendices contained in the briefs,
and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Rice injured his lower back on June 15, 2010, when he slipped and fell shortly after
arriving at his place of employment, and the claim was held compensable for a lumbar sprain. On
October 19, 2010, Mr. Rice underwent a hemilaminectomy and lumbar discectomy to treat
conditions arising as a result of the June 15, 2010, injury. A physical therapy treatment note
dated March 3, 2011, documents a recent incident at Mr. Rice’s home, during which he fell off a
porch and landed directly on his hips and back. On April 4, 2011, Anthony Alberico, M.D., Mr.
Rice’s treating physician, noted that Mr. Rice reported that his condition is deteriorating
                                                1
concurrent with increased back pain. Dr. Alberico opined that a repeat lumbar spine MRI would
be useful given Mr. Rice’s current complaints.

        On June 16, 2011, the claims administrator denied Mr. Rice’s request for authorization of
a repeat lumbar spine MRI. In its Order affirming the claims administrator’s decision, the Office
of Judges held that the evidence of record fails to demonstrate that the requested repeat lumbar
spine MRI is medically necessary and reasonably required for the treatment of the compensable
injury.

        The Office of Judges took note of the intervening fall that occurred at Mr. Rice’s home
sometime in late February or early March of 2011, and found that the incident is not mentioned
in any of the documentation received from Dr. Alberico, who continued to treat Mr. Rice
following the intervening injury. The Office of Judges found it significant that Dr. Alberico did
not discuss the presence of an intervening fall in relation to Mr. Rice’s self-reported increasingly
deteriorating condition.

       The Office of Judges further found that irrespective of the intervening fall, the medical
evidence of record demonstrates that a repeat lumbar spine MRI is not medically necessary and
reasonably required for the treatment of the compensable injury. The Office of Judges then found
that Marsha Lee Bailey, M.D.; Bruce Guberman, M.D.; and Prasadarao Mukkamala, M.D., all
performed independent medical evaluations and unanimously concluded that Mr. Rice has
reached maximum medical improvement with respect to the compensable injury and therefore
would not benefit from any additional treatment or diagnostic testing. The Office of Judges then
concluded that Mr. Rice has failed to causally connect his request for a repeat lumbar spine MRI
to the June 15, 2010, compensable injury. The Board of Review reached the same reasoned
conclusions in its decision of March 4, 2013. We agree with the reasoning and conclusions of the
Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                         Affirmed.

ISSUED: June 27, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II


                                                 2